DETAILED ACTION
1.	Claim 29 has been presented for examination. 
	Claims 1-28 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for priority to provisional application 62/106533 filed on 1/22/15.
Response to Arguments
3.	Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
	i)	Following Applicants amendments the 101 rejections have been MAINTAINED. There mere addition of a computer system does not negate the abstract idea and mental process analysis of the claims. In fact but for the newly amended computer system, the steps as amended can reasonably be performed by a person with at least a pencil and paper. 
	ii)	Following Applicants amendments and arguments the previously presented 112 rejections have been WITHDRAWN.
iii)	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicants have merely stated that the claims amendments “further distinguish” from the prior art by adding “more specific references to data components.” These statements are conclusory and lack explanation to support this assertion. The Examiner has mapped the amended limitations to the prior art of record. Following Applicants arguments and amendments the prior art rejection has been MAINTAINED.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


4. 	Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 29 is directed to a statutory category as a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of a mental process.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “in computer memory”, and the generic recited “simulation on a computing system” nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “in computer memory” or “simulation on a computing system” language, the claim encompasses the user manually “partitioning in a relational data model… a base problem, at least one higher-order problem, rule set, and goal, where said base problem is an initial lower-order problem; generating at least three instances of a lower-order problem; solving at least two of said at least three instances of a lower-order problem through simulation in a computing system, wherein a simulation is terminated upon reaching a recursion exit point, and recording relational state sequences, in a relational data model, a relational state sequence comprising at least: an identification of all functions executed within the sequence, an identification of parameters used with said functions, and data relating to availability of resources on said computing system; generating a higher-order problem instance using the at least two relational state sequences of a lower-order problem and a definition for said higher order problem as input; solving said higher-order problem instance through simulation, recording a relational state sequence corresponding to a solution for said higher-order problem in said relational data model, whereby said relational state sequence corresponding to a solution for said higher-order problem represents at least a sequence of transform operations; creating a candidate solution state sequence from the recorded relational state sequence corresponding to a solution for said higher-order problem, said candidate solution state sequence identifying 
Additionally, the mere nominal recitation of a generic “computer memory” or “a simulation on a computing system”, does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of “a computer memory” and “a simulation” which at best represents mere data storage and the use of a generic computer. The claimed additional elements: that “a computer memory” and “a simulation on a computing system” are used to perform the problem solving above. The “a computer memory” and “a simulation on a computing system” are recited at a high level of generality, i.e., as a generic “a computer memory” and “a simulation on a computing system” performing a generic computer function of processing data. This generic “a computer memory” and “a simulation on a computing system” limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the “a memory” and “a computing system” aspects are considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kohn et al. U.S. Patent No. 7072723.

Regarding Claim 29: The reference discloses A method for iterative problem solving, the method comprising: partitioning in a relational data model in computer memory, a base problem, at least one higher-order problem, rule set, and goal, (Figure 2, Column 7, 1-4, “In a first step, 201, a particular system or problem to be optimized is mathematically modeled, and the mathematical model serves as input to subsequent optimization steps.”) where said base problem is an initial lower-order problem; generating at least three instances of a lower-order problem; (Figure 3. The higher level problems can constitute the manufacturing plants or warehouses, of which there are at least three, and the lower level could be the warehouse and customer respective to the plants and warehouses) solving at least two of said at least three instances of a lower-order problem through simulation on a computing system, wherein a simulation is terminated upon reaching a recursion exit point, (Figure 2-3, Column 7, Lines 37-43, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.”) and recording relational state sequences, in a relational data model a relational state sequence comprising at least: an identification of all functions executed within the sequence, (Column 2, Lines 35-37, “  Various embodiments of the present invention incorporate the objective function and constraints into a global objective function.”) an identification of parameters used with said functions, (Column 2, Lines 40-46, “Various embodiments of the present invention transform the global objective function and a procedure for finding critical points into a system of differential equations in terms of continuous variables and parameters, so that powerful, polynomial-time methods for solving differential equations can be applied for identifying critical points of the function.”) and data relating to availability of resources on said computing system; (Column 7, Lines 37-44, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.” Column 32, Lines 9-17, “Next, in step 4304, the routine evaluate determines whether the computational resources allocated for the optimization have been exhausted.  This may include continuous computation for longer than a maximum specified time, the usage of processing resources, memory, or a combination of computational resources greater than a specified maximum amount of resources to be used, the occurrence of error conditions, or other types of predetermined termination criteria.”) generating a higher-order problem instance using the at least two relational state sequences of a lower-order problem and a definition for said higher order problem as input; (Figure 2-3, Column 7, Lines 37-43, “Finally, once a best solution is found within some specified tolerance or the maximum amount of time using a specified amount of computing resources, this solution is transformed, in a post-processing step 204, in order to provide one or more near-optimal solutions in the context of the mathematical model for the problem originally provided in step 201.”) solving said higher-order problem instance through simulation, recording a relational state sequence corresponding to a solution for said higher-order problem in said relational data model, whereby said relational state sequence corresponding to a solution for said higher-order problem represents at least a sequence of transform operations; creating a candidate solution state sequence from the recorded relational state sequence corresponding to a solution for said higher-order problem, said candidate solution state sequence identifying functions executable to solve an instance of said lower-order problem, (Column 58, Line 65- Column 59, Line 6 “FIG. 58 illustrates multiple levels of meta-control and/or hierarchical construction of a complex computational process.  As shown in FIG. 58, repeated meta-level transformations may lead from an original, discrete problem 5802 through an arbitrary number of meta-level problems along a meta-level axis 5810.  As described above, each new meta-level allows for addition of new constrains and creation of new problems, while carrying forward the original problem and all lower meta-levels into the higher-level meta levels.”) performing simulation to confirm functions identified within said candidate solution state sequence effectively solves said instance of said lower-order problem. (Column 58, Line 65- Column 59, Line 6 “FIG. 58 illustrates multiple levels of meta-control and/or hierarchical construction of a complex computational process.  As shown in FIG. 58, repeated meta-level transformations may lead from an original, discrete problem 5802 through an arbitrary number of meta-level problems along a meta-level axis 5810.  As described above, each new meta-level allows for addition of new constrains and creation of new problems, while carrying forward the original problem and all lower meta-levels into the higher-level meta levels.” As well as optimal solution calculation in at least Column 2, Lines 60-61.)
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	All Claims are rejected.		

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




February 27, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128